By the Court —
Lumpkin, J., delivering the opinion.
This case was unnecessarily complicated on the trial below ; and matter introduced wholly irrelevant, and calculated to confuse* as all irrelevant matter, whether in proof or in argument, always does.
T. B. Wooten & Co., of which firm Graddy was a partner, kept flouring mills. Graddy likewise.- kept a mill of like kind on his individual account. Graddy was in the habit of buying wheat, both, on account of the firm, and his own account, getting the money to pay for it from Inman, and drawing on the flour which was forwarded to market, to reimburse the advances. Graddy transacted the whole business with Inman in his individual name. Being, indebted to Inman for past advances, Inman suggested, that to cover these advances and future ones also, Graddy had best furnish him with collateral security. Accordingly, Graddy procured a draft for $2,000, drawn by C. L. Wooten the defendant, on T. B. Wooten & Co., in favor of Wells, who endorsed the paper, and it was delivered to Inman. It is conceded that C. L. Wooten and Wells are mere accommodation parties. This is the instrument sued on. Shortly before the transaction, Graddy had drawn a $1,000 from In-man, which he says Inman knew was for T. B. Wooten & Co. Inman contends that the draft of C. L. Wooten covered the individual balances due by L. C. Graddy, as well as the balances due by T. B. Wooten & Co., whereas, Wooten insists that it was given to cover these latter balances only, *44and that such was the understanding between him and Graddy, at the time he drew the paper. This being a nego-, tiable paper, whatever may have been the understanding between Graddy and O. L. Wooten, unless knowledge of such agreement is brought home to Inman, he cannot be affected by it. Graddy is the witness relied on by the defendant. In his depositions he testifies to no such understanding; but his testimony rather leads to the contrary conclusion. Indeed he swears positively, that he did not know how Inman understood the transaction. True, at the close of his evidence, he says: “upon recapitulation, the substance of the conversation between Inman and himself was, that he had better get some collateral for the $1000 he had already drawn, and for what he was getting, as it took a good deal of money to run the mill, (meaning the mill of T. JB. Wooten & Co.) This bill was to secure the payment of the $1000, and other money that might be got for that purpose. I stated the same to Wooten, at the time when I got him to sign the bill as drawn.” It will be seen that this confused statement is not a “ recapitulation ” of what he had previously sworn, but is intended to be somewhat different. The jury chose to find in accordance with his previous explicit testimony, and the Court refused to disturb their verdict, and we will not interfere with the.judgment of the Court.
Let the judgment be affirmed.